
	

113 HR 2271 IH: Champion Hill, Port Gibson, and Raymond Battlefields Addition Act
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2271
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the acquisition of core battlefield land at
		  Champion Hill, Port Gibson, and Raymond for addition to Vicksburg National
		  Military Park.
	
	
		1.Short titleThis Act may be cited as the
			 Champion Hill, Port Gibson, and
			 Raymond Battlefields Addition Act.
		2.Vicksburg
			 National Military Park
			(a)Acquisition of
			 land
				(1)In
			 generalThe Secretary of the
			 Interior (referred to in this Act as the Secretary) may acquire
			 the land or interests in land within the area identified as Modified
			 Core Battlefield for the Port Gibson Unit, the Champion Hill Unit, and
			 the Raymond Unit and the area identified as Golden West Cemetery
			 in Port Gibson, as generally depicted on the map entitled Vicksburg
			 National Military Park–Proposed Battlefield Additions, numbered
			 306/100986A, and dated April 2011.
				(2)Methods of
			 acquisitionLand and interests in land may be acquired under
			 paragraph (1) by donation, purchase from a willing seller with donated or
			 appropriated funds, or exchange, except that land owned by the State of
			 Mississippi or any political subdivisions of the State may be acquired only by
			 donation.
				(b)Availability of
			 mapThe map described in subsection (a)(1) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
			(c)Boundary
			 adjustmentOn the acquisition of land by the Secretary under
			 subsection (a)—
				(1)the acquired land
			 shall be added to Vicksburg National Military Park;
				(2)the boundary of
			 the Vicksburg National Military Park shall be adjusted to reflect the
			 acquisition of the land; and
				(3)the acquired land
			 shall be administered as part of the Vicksburg National Military Park in
			 accordance with applicable laws (including regulations).
				
